Citation Nr: 1440436	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  09-32 580	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as a result of exposure to herbicides. 

2.  Entitlement to service connection for a back disorder. 

3.  Entitlement to service connection for a right knee disorder, to include as a result of hepatitis C. 

4.  Entitlement to service connection for a left knee disorder, to include as a result of hepatitis C.

5.  Entitlement to service connection for diabetes, to include as a result of exposure to herbicides.

6.  Entitlement to service connection for lymphoma, to include as a result of exposure to herbicides.
7.  Entitlement to service connection for a liver disorder, to include as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to September 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The claims were previously denied by the Board in an August 2012 decision.  The Veteran appealed to the Court of Veterans Claims (Court) and in May 2013, the Court granted a Joint Motion for Remand (JMR).  As explained below, unfortunately, the Veteran died during the pendency of the appeal. 

In July 2014, the Veteran's spouse submitted a request for substitution.  The matter of substitution by an eligible party has not yet been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, this issue is referred to the AOJ for appropriate action.



FINDINGS OF FACT

1.	The Veteran in this case served on active duty from November 1962 to September 1966.

2.	On July 30, 2014, the Board was notified that the appellant died in January 2014.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claims originated (listed on the first page of this decision).  As indicated above, the Board has referred the request for substitution to the RO.


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


